Citation Nr: 1224697	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-48 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge in August 2010.  Subsequently, medical opinions were requested from the Veterans Health Administration division of VA in July 2011 and January 2012.  The appeal was subsequently returned to the Board for appellate review.  By that time, however, the Veterans Law Judge who conducted the August 2010 Board hearing had retired from the Board.  The law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

A May 2012 letter notified the Veteran of this event, and gave him the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  In a June 2012 statement, he indicated that he wanted to appear at a Board hearing before a Veterans Law Judge to be held by videoconference from the RO.  Accordingly, remand is required so that a new Board hearing may be scheduled for the Veteran in accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held by videoconference from the Boise Regional Office.  Place a copy of the notice of the scheduling of the hearing in the record, keeping in mind the advanced notice requirements specified at 38 C.F.R. § 19.76 (2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

